DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a “computer-storage media” comprising instructions. In particular, the specification paragraphs [0107]-[0109] states “Computing device 1000 typically includes a variety of computer-readable media. Computer-readable media may be any available media that may be accessed by computing device 1000 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media … Communication media typically embodies computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared, and other wireless media. Combinations of any of the above should also be included within the scope of computer-readable media. 

 The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten). Therefore, claim 16 does not fall within a statutory category. The examiner suggests amending the claims to embody the program on "non-transitory computer-readable medium" or equivalent; that excludes computer readable medium as a "signal", "carrier wave", or "transmission medium" which are deemed non-statutory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lightweight and Unobtrusive Privacy Preservation for Remote Inference via Edge Data Obfuscation” by Xu et al. (hereinafter ‘Xu’).
In regards to claim 1, Xu teaches a method of obfuscating image content comprising: receiving an unlabeled image for classification; processing the unlabeled image with a local neural network to generate a multidimensional array, the local neural network operating on a local computing system; scrambling the multidimensional array deterministically to change a spatial arrangement of values within the multidimensional array to generate a transformed object; (See Xu Section III (B), Xu teaches ObfNet which takes an unlabeled input and obfuscate input data using the neural network.)
communicating the transformed object to a remote classifier operating in a remote computing system; receiving at the local computing system a classification for the unlabeled image produced by the remote classifier; and saving at the local computing system the classification in association with the unlabeled image. (See Xu Page 2, left column, Xu teaches InfNet that receives transformed data, classifies the data and transmits the results back to the edge IoT.)

In regards to claim 2, Xu teaches wherein the scrambling uses an undisclosed seed to govern a movement of the values within the multidimensional array. (See Xu Section III (B)).

In regards to claim 3, Xu teaches wherein the undisclosed seed is not communicated to the remote classifier. (See Xu Section III (B)).

In regards to claim 4, Xu teaches herein the remote classification model is trained on transformed objects generated by the local neural network processing labeled training images. (See Xu Section IV(A)(2)).

In regards to claim 5, Xu teaches wherein the local neural network comprises a convolutional pooling layer. (See Xu Figure 3).

In regards to claim 6, Xu teaches wherein the transformed object comprises an output from each neuron in the convolutional pooling layer. (See Xu Section IV(B)(3)).
In regards to claim 7, Xu teaches wherein the local neural network does not assign a classification to an image. (See Xu Section III(B)).

Claims 8, 9, 13 and 15 recite limitations that are similar to that of claims 1, 6, 5, and 4, respectively. Therefore, claims 8, 9, 13 and 15 are rejected similarly as claims 1, 6, 5 and 4, respectively.

In regards to claim 14, Xu teaches herein the unlabeled image, the transformed object, and the classification are all associated with a common identification. (See Xu Section IV(B)).

Claims 16-18 recite limitations that are similar to that of claims 1, 6 and 4, respectively. Therefore, claims 16-18 are rejected similarly as claims 1, 6 and 4, respectively.

Allowable Subject Matter
Claims 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 10-12 and 19-20, the applied art does not teach or suggest “the altered spatial relationship to pixels within the unlabeled image is generated using a deterministic scramble function that produces a unique spatial rearrangement in response to receiving a seed value as input.” It is for these reasons claims 10-12 and 19-20 are indicated allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665